Title: Letters of administration for estate of John Adams, 1 August 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: 


				
					(Copy)Commonwealth of Massachusetts
					August 1, 1826
				
				Edward H Robbins Esquire Judge of the Probate of Wills, and for granting Letters of Administration on the Estates of Persons deceased, having goods, chattels, rights or credits in the County of Norfolk within the Commonwealth aforesaid.To all unto whom these Presents shall come greeting.Know Ye, That upon the day of the date hereof, before Me at a Court of Probate, held at Dedham, in the County aforesaid, the Will of John Adams late of Quincy in the said County Doctor of Laws deceased, a Copy of which to these Presents annexed was proved, approved and allowed: Who having, while he lived, and at the Time of his Death, goods, Chattels, Rights or Credits in the County aforesaid: And the Probate of the said Will, and Power of committing Administration of all and singular the Goods, Chattels, Rights and Credits of the said Deceased, by virtue thereof appertaining unto me; the Administration of all and singular the Goods, Chattels, Rights and Credits of the said Deceased and of his said Will, in any manner concerning is hereby committed unto John Quincy Adams, Doctor of Laws, and Josiah Quincy, Doctor of Laws, both of Boston, in the County of Suffolk and Commonwealth aforesaid, the Executors in the same Will name, well and faithfully to execute the said Will, and to administer the Estate of the said Deceased according thereunto; and to make a true and perfect inventory of all and singular the Goods, Chattels, Rights and Credits of the said Deceased; and to exhibit the same into the Registry of the Court  of Probate for the County aforesaid, at or before the first Day of November next ensuing: And also to render a plain and true account of their said Administration upon Oath within one year from the date hereof.In Testimony whereof I have hereunto set my Hand and the Seal of the said Court of Probate. Dated at Dedham the first Day of August in the Year of our Lord one thousand eight hundred and twenty Six.
				
					(Signed) Edwd. H Robbins. J Probate(Signed) Samuel Haven Regr.
				
				
			